PER CURIAM.
It is well settled that an application for security for costs must be made before answer as a matter of right, or, after answer, appealing to the court’s discretion, must be made promptly after the discovery of facts, which satisfactorily explains why it was not made before answer. Segal v. Cauldwell, 22 App. Div. 95, 47 N. Y. Supp. 839; Henderson v. McNally, 33 App. Div. 132, 53 N. Y. Supp. 351. Assuming that the defendants did not discover plaintiff’s nonresidence until the trial on March 16, 1903, no excuse is even sug*18gested for delaying the application for security until the middle of Sep- • tember, 1903.
Order reversed, with $10 costs and disbursements,- and motion granted, with $10 costs.